ORDER

PER CURIAM.
Donald and Julie Smeltser (“the Smelt-sers”) appeal the judgment of the trial court determining that Donald and Dolores Price (“the Prices”) are the fee simple title holders to a strip of real property 151.87 long and 13.75 wide (“the strip”), having established ownership by adverse possession. The Smeltsers contend that the trial court erred because its judgment is against the weight of the evidence in that the Prices did not show that they had exclusive use of the strip for the statutory period required to claim ownership by adverse possession.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).